Citation Nr: 0320291	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  97-05 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for chronic lumbar strain, 
osteoarthritis of lumbar spine, history of radiculopathy, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active duty from April 1974 to December 1975. 
He also served in the Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1996 rating 
decision from the New Orleans, Louisiana Regional Office 
(RO), which increased the evaluation assigned for lumbosacral 
strain from 0 to 10 percent.  During the pendency of this 
appeal, by a rating action dated in November 1997, the RO 
assigned a schedular 20 percent evaluation for lumbosacral 
strain.  Subsequently, by rating action dated in November 
1999, the RO reclassified the veteran's service-connected 
lumbosacral spine disability as lumbosacral strain, lumbar 
disc disease with radiculopathy, and assigned a schedular 40 
percent evaluation for that disability.  

Thereafter, by rating action of May 2003, the RO reclassified 
the veteran's service-connected lumbosacral spine disability 
as chronic lumbar strain, osteoarthritis of lumbar spine, 
history of radiculopathy, and continued the assignment of a 
40 percent evaluation for that disability.


FINDING OF FACT

The veteran's low back disorder is manifested by complaints 
of discomfort with radiation in to the lower extremities with 
normal range of motion and no current neurological deficit. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
chronic lumbar strain, osteoarthritis of lumbar spine, 
history of radiculopathy, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5292, 
5293, 5295 (2002); Diagnostic Code 5293 (effective September 
23, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The veteran was notified of the requirements necessary to 
establish his claim in the statement of the case and 
supplemental statements of the case.  In a December 2002 
statement of the case, and in several notice letters, the 
veteran was notified of VCAA, and of VA's duty to assist him 
by obtaining evidence from various sources and to obtain a 
medical opinion if an examination or opinion is necessary.  
He was also notified of his responsibility to help obtain all 
evidence necessary to support the claim by informing VA of 
relevant medical records not already obtained.  The record 
shows that all pertinent evidence has been obtained and VA 
examinations have been conducted regarding the veteran's 
increased rating claim.  The Board finds that the VA has 
satisfied provisions of the VCAA.  Quartuccio v. Princippi, 
16 Vet. App. 183 (2002).

I.  Factual Background

The service medical records show that the veteran received 
treatment for low back pain.  A VA examination conducted in 
February 1976 revealed a diagnosis of chronic lumbosacral 
strain.  In May 1976 the RO granted service connection for 
chronic lumbosacral strain and assigned a 20 percent rating.

Following a January 1978 VA examination the R) in February 
1978 reduced the 20 percent in effect for the chronic 
lumbosacral strain to 0 percent, which remained in effect 
until the current claim.

The veteran was hospitalized at a VA facility in July 1995 
for low back complaints.  A myelogram with a CT scan showed 
no significant abnormality.  He was discharged later in July 
1995 with a diagnosis of low back pain. 

During a December 1995 VA spine examination the veteran 
complained of left lower back pain with activity.  On 
examination, the range of motion of the lumbar spine was 
relatively normal.  There were no postural abnormalities or 
fixed deformity and the musculature of the back was normal.  
Ranges of motion included the following in degrees: forward 
flexion, 90 degrees; backward extension, 30 degrees; left and 
right lateral flexion, and left and right rotation, all 35 
degrees.  There was no objective evidence of pain on motion, 
or of radiculopathy of the lumbar spine.  The diagnosis was 
very slight arthritis with chronic muscle strain of the lower 
back.  The report of X-ray examination at that time contains 
an impression of anterior hypertrophic osteophytes at L5 with 
narrowing of the disc space at L5-S1 representative of 
degenerative changes.

The veteran was treated and evaluated at VA and private 
facilities from 1995 to 1998 for several problems including 
low back pain.

During a June 1997 hearing at the RO the veteran testified 
regarding the severity and symptoms of his low back 
disability.  He indicated that he last worked in 1989 and was 
unable to work due to back pain.

During an August 1997 VA spine examination the veteran 
complained of lower back pain on and off, which was about 
8/10.  The veteran was wearing a back brace.  On examination, 
there were no postural abnormalities or fixed deformity and 
no atrophy.  Ranges of motion included the following in 
degrees: forward flexion, 45 degrees, at which point, pain 
started and he could go on to 55 degrees; backward extension, 
30 degrees; left and right lateral flexion, both 30 degrees; 
and left and right rotation, both 45 degrees.  There was 
evidence of pain on forward flexion as indicated above.  The 
diagnosis was chronic lumbar strain with limitation of 
movement and function.  

MRIs of the lumbar spine conducted at a VA facility in 
January and March 1998 were interpreted as being normal.

During a September 1999 VA general examination the veteran 
complained of chronic low back pain, which was aggravated by 
sudden weather changes, and activities described.  He 
complained of stiffness of the lower back with frequent 
bilateral lumbar muscle spasms, intermittent radiation of low 
back pain into both lower extremities, with intermittent 
tingling and numbness, occasional "weakness" in lower 
extremities and no crepitus in the lower back.  On 
examination, forward flexion was limited to 40 degrees 
without pain, but the remainder of range of motion in the 
lumbosacral spine was normal with mild tenderness.  
Neurologic examination was normal.  The pertinent diagnosis 
was chronic lumbosacral strain with chronic low back pain.  
The report of an associated X-ray examination contains an 
impression of normal lumbosacral spine.

During an October 1999 VA spine examination the veteran 
complained of continuous pain in the low back area, with 
flare-up of low back pain with weather changes.  He used a 
low back brace and a cane.  On examination, ranges of motion 
included the following: forward flexion, 30 degrees; backward 
extension, 10 degrees; left and right lateral bending, both 
15 degrees; and left and right rotation, both 10 degrees.  
The diagnosis was chronic lumbar strain.

During an October 1999 VA neurological examination the 
veteran complained of low back pain off and on for more than 
20 years, which was worse lately.  He complained that he 
could not sit, stand, or walk for a long time and that 
nothing helped except a lower back brace.  He reported a 
history of radicular pain to both lower extremities and 
sciatic nerve distribution that radiated up to the calf, and 
of numbness of the legs.  Examination revealed normal muscle 
mass, strength, and tone, in both upper extremities, and in 
both lower extremities except iliopsoas which was 4+/5 
bilaterally.  Otherwise, quadriceps, hamstrings for 
dorsiflexors/plantar flexors were 5/5.  Deep tendon reflexes 
were generalized hyperreflexia +1.  Plantar response was 
flexor bilaterally.  Sensation was intact to all primary 
sensory modalities.  Gait and station were within normal 
limits except that he had difficulty waling on toes on the 
left side but was able to walk well on heel.  The diagnosis 
was lower back pain with bilateral lumbar radiculopathy.

The veteran continued to be treated intermittently at a VA 
outpatient clinic during 1999 for several problems including 
low back pain.

During a March 2000 VA spine examination the veteran 
complained of pain in the low back area that was gradually 
progressive.  The veteran was ambulatory with a cane with no 
disequilibrium.  Gait, balance, and posture were normal for 
short distances but the veteran reported that he had 
occasional limp when walking.  He reported he had flare-ups 
of severe low back pain following prolonged 
standing/ambulation, requiring bed rest.  He reported no 
history of muscle weakness, unusual muscle fatigability or 
muscle incoordination.  On examination, forward flexion was 
limited to 30 degrees, due to pain.  The remainder of ranges 
of motion of the lumbosacral spine were normal with 
tenderness.  Low back pain began at forward flexion of 20 
degrees.  There was no further additional limitation by pain, 
fatigue, weakness, or lack of endurance, except for flare-ups 
following repetitive use of the lumbar spine as with 
prolonged standing and ambulation.  The examiner noted that 
the veteran expressed pain on range of motion examination.  
The report of X-ray examination contains an impression of 
normal lumbar spine examination.  MRI examination of the 
lumbar spine revealed that L1-L2, and L2-L3 discs were 
intact.  There was diffuse annular bulging of L3-L4.  There 
was small central disc protrusion of L4-5 and L5-S1 without 
evidence of other abnormality.  The diagnosis was chronic 
lumbar strain. 

In a March 2000 addendum to the above examination, the 
examiner indicated that the MRI findings indicated lumbar 
disc disease, which the examiner related to the service 
connected lumbosacral strain.

During a September 2000 VA neurological examination the 
veteran complained of constant low back pain, with radiation 
down to both lower extremities.  He complained of numbness of 
both feet.  Examination revealed normal muscle mass, 
strength, and tone, in both upper extremities.  Examination 
of both lower extremities revealed iliopsoas which was 4+/5 
bilaterally.  Right lower extremity examination was 5/5 
except for iliopsoas which was 4+/5.  Left lower extremity 
examination revealed iliopsoas and hamstring of 4+/5.  The 
quadriceps and left foot dorsiflexor/plantar flexor were 5/5.  
Deep tendon reflexes were bilaterally symmetrical and normal, 
and plantar response was flexor bilaterally.  Sensation was 
intact to all primary sensory modalities.  During motor 
examination, the veteran complained of lower back pain and 
pain in both legs.  The veteran was unable to walk on heel 
and toes due to pain, and the veteran had positive straight 
leg raising test at approximately 40 degrees, bilaterally.  
The diagnosis was lower back pain with bilateral lumbar 
radiculopathy.

During a January 2002 VA examination, on musculoskeletal 
evaluation there was chronic hip pain.  On neurologic 
evaluation, the veteran gave no history of difficulty with 
ambulation or weakness.  The assessment included chronic low 
back pain.

The report of an August 2002 general examination contains a 
diagnosis of by chart, a current level of strain disc disease 
with radiculopathy and arthritis of the lumbar spine.

During an August 2002 VA spine examination the veteran 
complained of significant back pain almost every day.  On 
examination, the veteran was wearing a lumbosacral corset.  
He stated he was having a lot of pain in the back with 
radiation into the left buttock.  Physical examination 
revealed no spasm.  He had a negative straight leg raising 
test bilaterally, and normal reflexes.  He had normal 
posture, but somewhat traumatic gait in which he shuffled 
along, but when not observed, he seemed to walk in a normal 
manner.  He was able to stand on the heels and toes with 
encouragement.  The report indicates that the veteran had 
been in an automobile accident that day and was unable to 
perform range of motion studies, which the examiner felt was 
a temporary situation.  The examiner noted that X-rays showed 
only mild degenerative changes of the lumbar spine, 
compatible with the veteran's age.  The diagnosis was mild 
lumbosacral strain with no neurologic involvement and with 
mild osteoarthritis, compatible with a lumbar strain in the 
military, a lumbar strain in civilian life, and 48 years of 
life.

During an April 2003 VA general examination the veteran 
complained of constant low back pain.  Examination of the low 
back revealed no point tenderness and the veteran had normal 
straight leg raising.  Neurological examination related to 
the low back was totally normal with normal power 5/5 
bilaterally in the lower extremities.  The DTR's were 2+ 
bilaterally with normal sensory examination.  There was no 
swelling, effusion, tenderness, muscle spasm, joint laxity, 
or muscle atrophy noted.  The veteran used a TENS device as 
prescribed for his chronic low back pain.  He used a 
mechanical aid with a cane to walk.  The pertinent diagnosis 
was chronic low back pain for which the veteran was on a TENS 
unit and is followed by a Pain MD.  

During an April 2003 VA spine examination the veteran 
complained of discomfort in the back with radiation to both 
lower extremities.  He was using a cane.  On examination, he 
had normal posture and gait.  He was able to stand on heels 
and toes easily.  He had a negative straight leg raising test 
bilaterally, and normal reflexes bilaterally.  The examiner 
made findings that the veteran had a normal range of motion 
of the lumbar spine, with flexion of 60 degrees out of a 
normal 60 degrees, extension of 25 degrees out of a normal 25 
degrees, side bending of 25 degrees out of a normal 25 
degrees, and rotation of 30 degrees out of a normal 30 
degrees.  The report noted that an MRI was performed in 
January 2003 which was described as being normal.  A CT scan 
had been performed in 1995, which showed some mild changes 
compatible with aging.  The examiner opined that apparently 
the problems that the veteran had in his lumbar spine seemed 
to have resolved based on the normal physical findings, and 
the normal MRI.  An associated EMG report contains an 
impression of normal study with no evidence of neuropathy or 
radiculopathy.  The April 2003 VA spine examination contains 
an impression of old history of transient neurological 
deficit with apparent resolution with no permanent changes.

II.  Analysis

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities. See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2002).  When the evidence 
is in relative equipoise, the veteran is accorded the benefit 
of the doubt.  See Gilbert v Derwinski, 1 Vet. App. 49, 55-57 
(1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2002) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example. 38 C.F.R. § 4.40 (2002).

The provisions of 38 C.F.R. § 4.45 and 4.59 (2002) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.

The RO has assigned a 40 percent rating for the low back 
disorders in accordance with the criteria set forth in the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Codes 5010, 5292.

Diagnostic Code 5010 provides that traumatic arthritis will 
be rated as degenerative arthritis under Diagnostic Code 
5003.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 
(2002).  However, under Diagnostic Code 5003, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Diagnostic Codes 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  Under that code 40 
percent, the maximum rating permitted under that code, is 
assigned for severe limitation of motion of the lumbar spine.  

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  When severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a rating of 40 
percent is warranted.  This is the highest rating warranted 
under this Diagnostic Code.

Ankylosis of the lumbar spine at a favorable angle warrants a 
40 percent evaluation. A 50 percent evaluation requires 
fixation at an unfavorable angle.  38 C.F.R. Part 4, 
Diagnostic Code 5289 (2001).

Diagnostic Code 5293 provides for the evaluation of  
intervertebral disc syndrome.  Effective September 23, 2002, 
certain regulatory changes were made to the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  Where the law changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).

Under the old criteria prior to September 23, 2002, 
intervertebral disc syndrome which is severe, with recurring 
attacks, with intermittent relief warrants a 40 percent 
rating.  A 60 percent rating is assigned if pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under the revised schedular criteria, effective September 23, 
2002, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is warranted.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted. 

The following notes apply under the revised regulations.  
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The VA General Counsel has held that Diagnostic Code 5293, 
for intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  

To summarize, veteran's statements regarding the severity of 
his low back disorder, are deemed competent with regard to 
the description of symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

The 40 percent in effect is the highest rating permitted 
under Diagnostic Codes 5292 and 5295.  The veteran underwent 
a thorough VA examination in April 2003 which included an EMG 
and an MRI of the lumbar spine.  Although the veteran 
complained of pain in his back with radiation into the lower 
extremities, the physical evaluation showed no orthopedic or 
neurological abnormality.  The examiner indicated that there 
was normal range of motion.  Furthermore the MRI and EMG 
likewise showed no abnormality to include evidence of 
neurological involvement.  Thus, the Board finds that the 
criteria for a higher rating have not been met.  Also, in 
view of the range of motion findings, the Board finds that 
any functional impairment caused by pain as contemplated in 
the Deluca case is included in the current evaluation.  
Accordingly, it is the judgment of the Board that the weight 
of the evidence is against the veteran's claim.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
chronic lumbar strain, osteoarthritis of lumbar spine, 
history of radiculopathy, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

